Citation Nr: 0301336	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dysthymia as 
secondary to service-connected degenerative changes of the 
lumbar spine.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to March 
1961.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1999 
by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In February 
2001, the Board remanded this case in order to obtain 
additional evidence.  The case is again before the Board 
for appellate review.


FINDING OF FACT

Dysthymia is not shown to be etiologically or causally 
related to service-connected degenerative changes of the 
lumbar spine.


CONCLUSION OF LAW

Dysthymia is not proximately due to, or the result of, 
service-connected degenerative changes of the lumbar 
spine.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue in 
this case as to providing an appropriate application form, 
or as to completeness of the application.  In the 
circumstances of this case, the veteran has been advised 
of the applicable laws and regulations, and of the 
evidence needed to substantiate a claim for service 
connection for dysthymia on a secondary basis, by a 
statement of the case and a supplemental statement of the 
case.  In particular, these statements advised him as to 
what evidence was needed to establish entitlement to 
service connection on a secondary basis, and the 
applicable statutory and regulatory criteria.  It is noted 
that the supplemental statement of the case issued in 
October 2002 set forth these criteria, and evaluated the 
veteran's claim, under the provisions of, and in 
accordance with, the VCAA.  VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  In particular, it is noted 
that records of all treatment cited by the veteran have 
been sought by VA, that this case was remanded by the 
Board so that additional evidence could be developed, and 
that he was accorded a VA examination pursuant to that 
remand.  

II.  Service Connection for Dysthymia Secondary to 
Service-Connected 
Degenerative Changes of the Lumbar Spine

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2002).

In the instant case, the veteran contends that he has 
dysthymia that is proximately due to, or the result of, 
his service-connected lumbar spine degenerative changes.  
However, the report of a November 2001 VA mental disorders 
examination, addressing this specific position, indicates 
remarks by the examiner that "this examiner cannot say 
that it is at least as likely as not" that the veteran's 
dysthymia is manifested as a result of his service-
connected degenerative changes of the lumbar spine.  The 
examiner instead noted that "it is not at least as likely 
as not" that the veteran's current dysthymia was a result 
of those degenerative changes.  The examiner further noted 
that "[t]he reason that this is not at least as likely as 
not is due to the veteran's chronic alcohol abuse and 
dependence on pain medications and his avoidance or 
neglect of continuing with psychiatric medications for 
depression.  Since pain medications and alcohol both can 
contribute to a depressed mood, the examiner is unable to 
directly connect this depressed mood to degenerative 
changes of [the veteran's] lumbar spine."

The Board acknowledges that VA mental health treatment 
records dated in October 1997 and February 1998 show that 
the veteran's mood disorder was deemed to be the product 
of his low back problems.  Medical records dated 
subsequent to February 1998, however, do not indicate that 
any such relationship was found.  In addition to the 
November 2001 VA examination report cited above, the 
report of a June 1999 VA mental disorders examination 
attributes the manifestation of the veteran's dysthymia to 
the presence of an eye disorder; the report indicates 
diagnoses to include dysthymia secondary to problems with 
eyes, and a Global Assessment of Functioning score of 50, 
"mostly related to his eye problems."  

The Board must also point out that the veteran has not 
demonstrated that he has the requisite medical training 
that would render competent his assertion that his 
dysthymia is a product of his service-connected 
degenerative changes of the lumbar spine.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993), and Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, his 
contention is of no probative value.

In brief, the reports of VA examinations conducted in June 
1999 and November 2001 are negative for any finding that 
the veteran's dysthymia is etiologically or causally 
related to his service-connected degenerative changes of 
the lumbar spine.  These reports must be balanced against 
several outpatient treatment records, dated prior to 1999, 
that indicate that such a relationship existed.  The Board 
finds that the more-contemporaneous examination reports 
are more probative than the earlier treatment records.  
The Board accordingly concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for dysthymia as secondary to his service-
connected lumbar spine degenerative changes.  


ORDER

Service connection for dysthymia as secondary to service-
connected degenerative changes of the lumbar spine is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

